     Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 1 of 14 PAGEID #: 1482




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 ALLEN JONES, III,                         : Case No. 3:19-cv-142
                                           :
          Plaintiff,                       :
                                           : Magistrate Judge Sharon L. Ovington
 vs.                                       :
                                             (by full consent of the parties)
                                           :
 COMMISSIONER OF THE SOCIAL                :
 SECURITY ADMINISTRATION,                  :
                                           :
          Defendant.                       :


                                 DECISION AND ENTRY


I.       Introduction

         In November 2015, Plaintiff Allen Jones III filed an application for Disability

Insurance Benefits, Supplemental Security Income, and for a period of disability benefits.

The claim was denied initially and upon reconsideration. After a hearing at Plaintiff’s

request, Administrative Law Judge (ALJ) Laura S. Twilley concluded that Plaintiff was

not eligible for benefits because he was not under a “disability” as defined in the Social

Security Act. The Appeals Council denied Plaintiff’s request for review.

         Plaintiff subsequently filed this action. He seeks a remand for benefits, or in the

alternative, for further proceedings. The Commissioner asks the Court to affirm the non-

disability decision.
    Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 2 of 14 PAGEID #: 1483




        The case is before the Court upon Plaintiff’s Statement of Errors (Doc. No. 9), the

Commissioner’s Memorandum in Opposition (Doc. No. 13), Plaintiff’s Reply (Doc. No.

14), and the administrative record (Doc. No. 6).

II.     Background

        Plaintiff asserts that he has been under a disability since September 4, 2015. At that

time, he was fifty-six years old. Accordingly, he was considered a “person of advanced

age” under Social Security Regulations. See § 404.1563(e); 20 C.F.R. § 416.963(e).1 He

has at least a high school education.

        The evidence of the record is sufficiently summarized in the ALJ’s decision (Doc.

No. 6-2, Page ID 58-75), Plaintiff’s Statement of Errors (Doc. No. 9), the Commissioner’s

Memorandum in Opposition (Doc. No. 13), and Plaintiff’s Reply (Doc. No. 14). Rather

than repeat these summaries, the Court will focus on the pertinent evidence in the

discussion below.

III.    Standard of Review

        The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a “disability,” among other

eligibility requirements. Bowen v. City of New York, 476 U.S. 467, 470 (1986); see 42

U.S.C. §§ 423(a)(1), 1382(a). The term “disability”—as defined by the Social Security

Act—has specialized meaning of limited scope.                     It encompasses “any medically

determinable physical or mental impairment” that precludes an applicant from performing


1
 The remaining citations will identify the pertinent Disability Insurance Benefits Regulations with full
knowledge of the corresponding Supplemental Security Income Regulations.


                                                     2
  Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 3 of 14 PAGEID #: 1484




a significant paid job—i.e., “substantial gainful activity,” in Social Security lexicon. 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 406

(6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007).

Review for substantial evidence is not driven by whether the Court agrees or disagrees with

the factual findings or by whether the administrative record contains evidence contrary to

those factual findings. Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th Cir. 2014);

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Instead, the factual

findings are upheld if the substantial-evidence standard is met—that is, “if a ‘reasonable

mind might accept the relevant evidence as adequate to support a conclusion.’” Blakely,

581 F.3d at 407 (quoting Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir.

2004)). Substantial evidence consists of “more than a scintilla of evidence but less than a

preponderance…” Rogers, 486 F.3d at 241 (citations and internal quotation marks

omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the legal criteria—

may result in reversal even when the record contains substantial evidence supporting the

factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009); see

Bowen, 478 F.3d at 746. “[E]ven if supported by substantial evidence, ‘a decision of the

Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial


                                              3
  Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 4 of 14 PAGEID #: 1485




right.’” Rabbers, 582 F.3d at 651 (quoting in part Bowen, 478 F.3d at 746, and citing

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47 (6th Cir. 2004)).

IV.    The ALJ’s Decision

       As noted previously, the Administrative Law Judge was tasked with evaluating the

evidence related to Plaintiff’s application for benefits. In doing so, the Administrative Law

Judge considered each of the five sequential steps set forth in the Social Security

Regulations. See 20 C.F.R. § 416.920. She reached the following main conclusions:

       Step 1:      Plaintiff did not engage in substantial gainful employment after
                    September 4, 2015.

       Step 2:      He has the severe impairments of substance dependence, lumbar
                    arthropathy, lumbar stenosis, depression, and an intellectual disability.

       Step 3:      He does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:      His residual functional capacity (RFC), or the most he could do despite
                    his impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235,
                    239 (6th Cir. 2002), consists of “medium work…except he is limited to
                    no climbing of ropes, ladders, or scaffolds occasional climbing of
                    ramps and stairs; no crawling; occasional stooping, kneeling,
                    crouching, and balancing on uneven, moving, or narrow surfaces; no
                    work involving any exposure to hot or cold temperatures; only
                    occasional exposure to dust, fumes, odors, gases, or other pulmonary
                    irritants; capable of understanding, remembering, and carrying out
                    simple routine tasks with simple instructions; no production rate work
                    or strict production quotas; few, if any, changes in the work process.”

       Step 4:      Plaintiff can perform past relevant work as an automobile detailer, and
                    such work does not require performance of work-related activities
                    precluded by his residual functional capacity.

(Doc. No. 6-2, PageID 61-75). Based on these findings, the Administrative Law Judge

ultimately concluded that Plaintiff was not under a benefits-qualifying disability. Id. at 75.


                                              4
  Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 5 of 14 PAGEID #: 1486




V.     Discussion

       Plaintiff advances several arguments in his Statement of Errors which primarily

focus on the evaluation of the medical evidence and medical source opinions and the

assessment of his residual functional capacity. (Doc. No. 9, Page ID 1447).

       Plaintiff initially challenges the weight assigned to the medical opinion of internal-

medicine consultative-examiner, Dr. Timothy Burns. Id. at 1448. He specifically argues

that Dr. Burns’ opinion was afforded too much weight because his opinion suffered from

the same deficiency—i.e., lack of access to relevant evidence—that served as the basis for

discrediting the medical opinions of Drs. Leslie Green and David Knierim. Id. at 1447.

       After a physical examination, Dr. Burns found Plaintiff did not have any physical

limitations with sitting, standing, walking, lifting, carrying, handling, or speaking. (Doc.

No. 6-2, PageID 71-72). These findings were consistent with the physical evaluation and

x-rays and were also supported by the evidence in the record that was available through

the time of the examination. Id. Based on this consistency as well as the fact that Dr.

Burns’ physically examined Plaintiff and completed diagnostic testing, the ALJ afforded

Dr. Burns’ opinion “significant, but not great, weight.” Id. at 71. The ALJ declined to

afford the opinion more weight because Dr. Burns lacked “access to later evidence that

demonstrated [Plaintiff] would have some physical limitations.” Id. at 72.

       Similar to Dr. Burns, Drs. Green and Knierim opined that Plaintiff’s physical

impairments were non-severe and did not require limitations. Id. at 71. Likewise, these

state agency physicians rendered their opinions before later evidence became available that

indicated Plaintiff’s lumbar issues were more severe. Id. However, unlike Dr. Burns, the


                                             5
  Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 6 of 14 PAGEID #: 1487




ALJ noted that Drs. Green and Knierim did not personally examine Plaintiff or perform

diagnostic testing. Id. Thus, the ALJ afforded only “little weight” to these opinions even

though later evidence indicated that Plaintiff’s lumbar issues were more severe. Id.

       When weighing medical opinions, ALJs utilize the factors listed in 20 C.F.R. §

404.1527(c) and § 404.927(c). See 20 C.F.R. §§ 404.1527(c), 404.927(c). As reflected in

the regulations, the medical opinion of a source who has examined the claimant will

generally be afforded more weight than the opinion of a source who has not examined the

claimant. 20 C.F.R. §§ 404.1527(c)(1), 404.927(c)(1). Likewise, more weight will be

given to a medical opinion when the opinion is more consistent with the record as a whole.

20 C.F.R. §§ 404.1527(c)(4), 404.927(c)(4). And while an ALJ “may rely on opinions of

medical professionals who did not have complete access to the record at the time of their

opinion,” there must be “some indications that the ALJ considered the subsequent records

before giving greater weight to an opinion that was not based on a review of the complete

case record.” Perraut v. Comm’r of Soc. Sec., No. 1:12-CV-934, 2014 U.S. Dist. LEXIS

41057, at *13-14 (S.D. Ohio 2014) (Barrett, D.J.) (citing Blakely, 581 F.3d at 409).

       Like the opinions of Drs. Green and Knierim, Dr. Burns’ opinion was not consistent

with the record as a whole as it was formulated without the evidence that indicated Plaintiff

was entitled to restrictions that accommodated his lumbar issues. In viewing this factor

alone, it may seem that the significant weight assigned to Dr. Burns’ opinion was

unreasonable compared with the little weight assigned to the opinions of Drs. Green and

Knierim. However, Social Security Regulations permitted the ALJ to place more weight

on the medical opinion of an examining physician like Dr. Burns than the little weight she


                                             6
  Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 7 of 14 PAGEID #: 1488




placed on the opinions of non-examining physicians, Drs. Green and Knierim. See 20

C.F.R. §§ 404.1527(c)(1), 404.927(c)(1).

         Even if the ALJ committed some error in weighing Dr. Burns’ opinion, any error

would be harmless because the ALJ did not appear to rely on Dr. Burns’ opinion in

formulating Plaintiff’s residual functional capacity. In actuality, the RFC assessment was

far more favorable to Plaintiff than it would have been had the ALJ elected to rely on Dr.

Burns’ opinion. For instance, given the subsequent evidence in the record, the ALJ

disagreed with Dr. Burns’ opinion that Plaintiff had no physical limitations in sitting,

standing, walking, lifting, and carrying, which in effect meant that Plaintiff had no physical

limitations at all. And instead of relying on Dr. Burns’ opinion, the ALJ limited Plaintiff

to medium work which “involves lifting no more than 50 pounds at a time with frequent

lifting or carrying objects weighing up to 25 pounds.” See 20 C.F.R. §§ 404.1567(c),

404.967(c). She also limited Plaintiff to “no climbing of ropes, ladders, or scaffolds,” and

“only occasional climbing of ramps and stairs, no crawling, occasional stooping, kneeling,

crouching, and balancing on uneven, moving, or narrow surfaces.” (Doc. No. 6-2, PageID

65-66). Therefore, Plaintiff’s challenges to the ALJ’s weighing of Dr. Burns’ opinion lack

merit.

         Plaintiff next contends that no medical source interpreted Plaintiff’s MRI in

functional terms, and the ALJ was not qualified to do so. (Doc. No. 9, PageID 1448). This

argument is woven into Plaintiff’s overarching contention that the medical evidence in the

record does not support the finding that Plaintiff can perform medium work. Id.




                                              7
  Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 8 of 14 PAGEID #: 1489




       “[A]n ALJ is not qualified to translate raw medical data, such as MRIs, into

functional capacity determinations.” Mitsoff v. Comm’r of Soc. Sec., 940 F. Supp. 2d 693,

703 (S.D. Ohio Jan. 24, 2013) (Newman, M.J.) Report and Recommendation, adopted, 940

F. Supp. 2d 693 (S.D. Ohio March 2013) (citing Mabra v. Comm’r of Soc. Sec., No. 2:11-

CV-00407, 2012 WL 2319245, *9 (S.D. Ohio June 19, 2012) (Deavers, M.J.). Therefore,

ALJ’s are “cautioned against relying on their own expertise in drawing RFC conclusions

from raw medical data.” Id.

       In the instant case, Plaintiff argues that no medical opinion interpreted the raw

medical data into functional terms. The Commissioner disagrees and points to treatment

records of neurologist, Dr. Aqueel Hussain Pabaney. (Doc. No. 13, PageID 1471). In

doing so, the Commissioner maintains the ALJ did not “characterize the MRI results as

unremarkable; rather, the neurologist described the results in that manner.” Id.

       For context, Plaintiff was referred to Dr. Pabaney by his pain specialist, Dr. Nadeem

Ahmed. (Doc. No. 6-10, PageID 1369). Prior to this referral two physicians, Drs. Ahmed

and Jeffrey Cushman, assessed Plaintiff’s MRI, which is the primary medical data at issue.

Both physicians articulated similar assessments and ultimately concluded that the MRI

reflected: (1) lower lumbar facet arthropathy particularly at the L5-S1 level, and (2)

asymmetric annulus bulge to the left at the L4-5 level with moderate left lateral recess

stenosis. Id. at 1310-11, 1356. Upon review, Dr. Pabaney noted that it “[did] not show

any overt compression of any neural elements,” the “curvature [was] preserved,” the “disc

heights [were] maintained,” and there was “no evidence of spondylolisthesis.” Id. at 1369.

He noted that Plaintiff’s MRI was “fairly unremarkable.” Id.


                                             8
  Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 9 of 14 PAGEID #: 1490




       Contrary to the Commissioner’s assertion, Dr. Pabaney’s conclusion that the MRI

was “fairly unremarkable” did not assist the ALJ in translating such information into

functional terms. This conclusion is further supported by the overwhelming lack of

medical opinion evidence related to Plaintiff’s physical limitations to support the RFC

assessment. See Isaacs v. Comm’r of Soc. Sec., No. 1:08-CV-828, 2009 WL 3672060, at

*11 (S.D. Ohio, Sept. 22, 2009) (Hogan, M.J.) (Report and Recommendation), adopted

2009 WL 3672060 (S.D. Ohio Nov. 3, 2009) (“[T]he ALJ rendered her RFC finding for

medium work without reference to any medically determined RFC opinion bridging the

raw medical data to specific functional limitations”).

       There is no doubt that “the administrative law judge … is responsible for assessing

[a claimant’s] residual functional capacity.”      20 C.F.R. §§ 404.1546(c), 416.946(c).

However, as the Social Security Administration has recognized, “[t]he RFC assessment

must include a narrative discussion describing how the evidence supports each conclusion,

citing specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities, observations) ....” Soc. Sec. R. 96-8P, 1996 SSR LEXIS 5, *19, 1996 WL

374184, *7 (July 2, 1996) (footnote omitted).

       As previously discussed at length, the Administrative Law Judge discredited and

failed to adopt the opinions of Drs. Burns, Green and Knierim. These physicians offered

the only medical opinion evidence that discussed Plaintiff’s physical impairments, and as

noted by the ALJ, these physicians rendered their opinions without access to later evidence

that suggested Plaintiff’s lumbar issues were more severe and required certain limitations.




                                              9
 Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 10 of 14 PAGEID #: 1491




Plaintiff’s residual functional capacity seemed to suffer as a result, and it is difficult to

trace the ALJ’s conclusions to the evidence in the record.

       In assessing Plaintiff’s residual functional capacity, the ALJ limited Plaintiff to

“medium work” with “no climbing of ropes, ladders, or scaffolds,” only “occasional

climbing of ramps and stairs,” “no crawling” and only “occasional stooping, kneeling,

crouching, and balancing on uneven, moving, or narrow surfaces.” (Doc. No. 6-2, PageID

66). To justify these findings, the ALJ pointed to evidence that Plaintiff was working on

cars, cleaning vacated houses, painting, remodeling, moving furniture, cleaning ceiling

fans, dusting and washing the walls during the relevant period. Id. at 71.

       There is no dispute that Plaintiff engaged in daily activities that arguably cut against

the severity of his physical impairments, and the ALJ was within her purview to rely on

this evidence in formulating Plaintiff’s RFC.        However, the daily activities fail to

adequately account for the limitations the ALJ articulated. Activities such as remodeling,

painting, cleaning ceiling fans, and washing walls would reasonably involve climbing

ladders and/or scaffolds. Yet, Plaintiff’s residual functional capacity includes “no climbing

of ropes, ladders, or scaffolds.” Likewise, those activities likely involve frequent stooping,

kneeling, or crouching, and the ALJ limited Plaintiff to “occasional stooping, kneeling,

crouching and balancing on uneven, moving, or narrow surfaces.” This highlights that the

residual functional capacity assessment lacks sound reasoning that is supported by the

evidence in the record, and that the ALJ struggled to formulate Plaintiff’s RFC given the

deficient medical opinion evidence as to Plaintiff’s physical impairments.




                                              10
 Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 11 of 14 PAGEID #: 1492




       Medical evidence that could have assisted the ALJ in assessing physical limitations

was entirely excluded from the ALJ’s analysis. Dr. Pabaney, the neurologist, referred

Plaintiff to physical therapy treatment after categorizing Plaintiff’s MRI results as “fairly

unremarkable.” (Doc. No. 6-11, PageID 1371). Records indicate that Plaintiff followed

through with Dr. Pabaney’s referral and was seen several times. Id. at 1417-1425. There

is no mention of these visits in the non-disability decision aside from the referral itself.

       Plaintiff began physical therapy in November 2017. Id. at 1417. During the first

visit, the physical therapist noted Plaintiff had the following functional deficits: (1)

difficulty going up and down steps, (2) sleeping, (3) standing to wash dishes, (4) lifting a

gallon of milk, (4) walking > 1.5 blocks, and (5) making up his bed. Id. At that visit, the

physical therapist developed short- and long-term goals with Plaintiff and some long-term

goals included being able to go up and down steps reciprocally with minimal pain, able to

walk to the store and back with minimal pain, and able to sit for one hour with minimal

pain. Id. at 1419. After several visits, Plaintiff made some progress toward his goals as he

was able to sit for 35 minutes, but he still was taking steps one step at a time. Id. at 1424.

The last available note from his physical therapy treatment indicates that Plaintiff had

continued functional deficits in walking and sitting. Id. at 1424. In the decision, the ALJ

does not mention the functional deficits, the short- and long-term goals that speak to those

deficits, or Plaintiff’s progress on those goals during the treatment period.            Such

information may have been informative in developing Plaintiff’s residual functional

capacity, or at the very least, supporting the ALJ’s decision to adopt certain limitations.




                                              11
 Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 12 of 14 PAGEID #: 1493




         Indeed, “where the medical evidence shows relatively little physical impairment, an

ALJ permissibly can render a commonsense judgment about functional capacity even

without a physician’s assessment.” Deskin v. Comm’r of Soc. Sec., 605 F. Supp. 2d 908,

912 (N.D. Ohio 2008) (quoting Manso-Pizarro v. Sec’y of Health & Human Servs., 76 F.3d

15, 17 (1st Cir. 1996)). Yet, “[t]here are limited occasions where the medical evidence is

so clear, and so undisputed, that an ALJ would be justified in drawing functional capacity

conclusions from such evidence without the assistance of a current medical source.”

Shelley v. Comm’r of Soc. Sec. No. 2:18-CV-676, 2019 WL 4023551, at *8 (S.D. Ohio

Aug. 26, 2019 (Jolson, M.J.) (citation omitted).

         This is not one of those limited occasions. As recognized, the ALJ largely rejected

the relevant medical opinion evidence because later evidence showed that Plaintiff’s

lumbar issues were more severe and required relevant restrictions. Plaintiff had more than

“relatively little physical impairment,” and while the ALJ attempted to articulate

appropriate limitations, substantial evidence does not support Plaintiff’s residual functional

capacity. Therefore, remand is appropriate. Upon remand, the ALJ shall obtain the opinion

of an acceptable medical source regarding Plaintiff’s physical impairments and the

corresponding functional limitations.

   VI.      Remand

         A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to provide


                                             12
 Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 13 of 14 PAGEID #: 1494




“good reasons” for rejecting a treating medical source’s opinions, see Wilson, 378 F.3d at

545-47; failed to consider certain evidence, such as a treating source’s opinions, see Bowen,

478 F.3d at 747-50; failed to consider the combined effect of the plaintiff’s impairments,

see Gentry, 741 F.3d at 725-26; or failed to provide specific reasons supported by

substantial evidence for finding the plaintiff lacks credibility, see Rogers, 486 F.3d at 249.

       Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm,

modify, or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99, 111 S. Ct. 2157, 115 L. Ed. 2d 78

(1991). Consequently, a remand under sentence four may result in the need for further

proceedings or an immediate award of benefits. E.g., Blakley, 581 F.3d at 410; Felisky v.

Bowen, 35 F.3d 1027, 1041 (6th Cir. 1994). The latter is warranted where the evidence of

disability is overwhelming or where the evidence of disability is strong while contrary

evidence is lacking. Faucher v. Sec'y of Health & Human Servs., 17 F.3d 171, 176 (6th

Cir. 1994).

       A judicial award of benefits is unwarranted in the present case because the evidence

of disability is not overwhelming and the evidence of disability is not strong while contrary

evidence is lacking. However, Plaintiff is entitled to an Order remanding this case to the

Social Security Administration pursuant to sentence four of § 405(g) due to the problems

discussed above. On remand, the ALJ should be directed to evaluate the evidence of

record, including the medical source opinions, under the applicable legal criteria mandated

by the Commissioner’s Regulations and Rulings and by case law; and to evaluate Plaintiff’s

disability claim under the required five-step sequential analysis to determine anew whether


                                             13
 Case: 3:19-cv-00142-SLO Doc #: 15 Filed: 03/05/21 Page: 14 of 14 PAGEID #: 1495




Plaintiff was under a disability and whether his applications for Disability Insurance

Benefits and Supplemental Security Income should be granted.

                      IT IS THEREFORE ORDERED THAT:

      1.     The ALJ’s non-disability decision is vacated;

      2.     No finding is made as to whether Plaintiff Allen Jones III was under a
             “disability” within the meaning of the Social Security Act;

      3.     This matter is REMANDED to the Social Security Administration under
             sentence four of 42. U.S.C. § 405(g) for further consideration consistent
             with this decision; and

      2.     The case is terminated on the Court’s docket.


March 5, 2021                                   s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge




                                          14
